       Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 1 of 37



            AFFIDAVIT IN SUPPORT OF MOTION FOR DETENTION

       I, William R. McDermott, being duly sworn, depose and state as follows:

I.     Introduction And Background

       1.     I am a Special Agent of the Federal Bureau of Investigation (“FBI”). I have

been employed by the FBI since May 2003. I am currently assigned to the Boston Field

Office, North Shore Gang Task Force (the “FBI Task Force”), which is comprised of FBI

special agents working together with agents from Department of Homeland Security,

Homeland Security Investigations (“HSI”); troopers from the Massachusetts State Police

(“MSP”); officers from the Boston, Chelsea, and Lynn Police Departments; Suffolk County

and Essex County Deputy Sheriffs; and other law enforcement officials. The mission of

the FBI Task Force is to identify, investigate, disrupt, and dismantle violent street gangs

operating in cities north of Boston.

       2.     I am submitting this affidavit in support of the government’s motion that

each of the six individuals named as defendants in United States v. Erick Lopez Flores, et

al., Cr. No. 18-cr-10450 (D. Mass.) be detained pending trial:

       Erick Lopez Flores, a/k/a Mayimbu (“LOPEZ” or “MAYIMBU”);
       Henri Salvador Gutierrez, a/k/a Perverso (“SALVADOR” or “PERVERSO”);
       Eliseo Vaquerano Canas, a/k/a Peligroso (“VAQUERANO” or “PELIGROSO”);
       Jonathan Tercero Yanes, a/k/a Desalmado (“TERCERO” or “DESALMADO”);
       Marlos Reyes, a/k/a Silencio (“REYES” or “SILENCIO”); and
       Djavier Duggins, a/k/a Haze (“DUGGINS” or “HAZE”).

       3.     Each of the defendants has been identified as a member of the transnational

criminal organizational known as La Mara Salvatrucha or MS-13. Each of the defendants

has been charged with conspiracy to conduct enterprise affairs through a pattern of

racketeering activity, also known as RICO conspiracy, in violation of 18 U.S.C. § 1962(d).

See generally Indictment. Defendants LOPEZ, SALVADOR, VAQUERANO, TERCERO,
       Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 2 of 37



and REYES have also been charged with participating in the murder of Herson Rivas

a/k/a Smiley on or about July 30, 2018. Id. at ¶ 13.

      4.     Each of the defendants has been identified during the course of the

investigation as a member of the Sykos Locos Salvatrucha clique of MS-13. Defendants

LOPEZ and DUGGINS have been identified as the leaders of the clique. In addition to the

six charged defendants, law enforcement has also identified a juvenile member of the

Sykos clique. This juvenile is also believed to be responsible for the murder of Rivas,

along with defendants LOPEZ, SALVADOR, VAQUERANO, TERCERO, and REYES.

Included below is a summary chart of the defendants and the organizational structure of

the Sykos clique:




                                            2
       Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 3 of 37



       5.     As further summarized below, MS-13 is a violent and transnational criminal

enterprise (see ¶¶ 8 to 28); MS-13 members have committed significant acts of violence

in Massachusetts in recent years (see ¶¶ 29 to 33); the defendants in this case are members

of the Sykos Locos Salvatrucha clique of MS-13 (see ¶¶ 34 to 41); evidence indicates that

five of the six defendants participated in the brutal murder of a 17-year-old boy in Lynn,

Massachusetts, in July 30, 2018, where the defendant was stabbed dozens of times (see

¶¶ 42 to 63); and the defendants have criminal records and/or immigration issues that

make them a risk to public safety and a risk of flight (see ¶¶ 64 to 94).

       6.     The information contained in this affidavit is based on my personal

knowledge, as well as information learned from various federal, state, and local law

enforcement partners who have been working with me on this investigation, including

Special Agent Sarah Mazur and others from the FBI Task Force, Trooper Brian Estevez

and others from the Massachusetts State Police (“MSP”), Special Agent Sean Connolly

and others from the Department of Homeland Security, Homeland Security

Investigations (“HSI”), Trooper Steve Buccheri from the Essex County State Police

Detectives Unit (“SPDU”), Detective Scott Conley from the Chelsea Police Department,

and others.

       7.     I am submitting this affidavit for the limited purpose of supporting the

government’s motion for detention. This affidavit does not contain all the information I

know about the defendants, the charges against them, or the broader investigation into

MS-13 activities in Massachusetts.




                                             3
       Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 4 of 37



II.   MS-13 is a Violent, Transnational, Criminal Enterprise.

      8.     La Mara Salvatrucha or MS-13—the gang that each of the defendants are

alleged to belong to—is one of the largest and most violent criminal organizations in the

world, with over 10,000 members in the United States and over 30,000 members

internationally. MS-13 members regularly conduct gang activities in at least forty states,

including Massachusetts. At its core, MS-13 is a criminal street gang composed primarily

of immigrants or descendants of immigrants from El Salvador, Honduras, and

Guatemala. The gang operates in various communities in Massachusetts, including in

East Boston, Chelsea, Lynn, Revere, Somerville, and Everett.

      9.     In 2012, MS-13 became the first street gang to be designated by the United

States government as a “transnational criminal organization.”          This transnational

criminal organization originated in the streets of Los Angeles, CA, with refugees fleeing a

civil war in El Salvador. Since then, MS-13 has evolved into one of the world’s most

organized, structured, and violent criminal organizations, engaging in myriad localized

and transnational crimes, including murder, assault, extortion, robbery, drug trafficking,

and human trafficking.

      10.    From approximately 1980 to 1992, El Salvador was engaged in a full-fledged

civil war. Scores of Salvadorans fled the violence to the United States and settled in

various places, particularly Los Angeles, California. The precursors to MS-13 were the

“Mara Stoners”—El Salvadoran refugees in the Los Angeles area who were immersed in

the heavy metal music scene, and who frequently displayed the devil’s pitchfork, a hand

sign commonly associated with heavy metal bands, by extending their index and pinky

fingers while using their thumbs to cover the folded middle and ring fingers. The devil’s



                                            4
       Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 5 of 37



pitchfork or devil’s horns sign, also known as “la garra” or Satan’s claws, now serves as

the primary MS-13 hand sign.

       11.    By the mid-1980s, escalating insurgencies in Central America sent more

refugees north, including more Salvadorans, Guatemalans, and Hondurans, some of

whom had direct exposure to violence as soldiers or insurgents. These immigrants, and

their Central American predecessors, were persecuted by the established Mexican gangs.

In response, these recent Central American immigrants banded together for protection

and, desensitized to violence, began to swell the ranks of the Mara Stoners, bringing about

the evolution of the Mara Stoners to the La Mara Salvatrucha street gang.

       12.    The 1990s transformed the gang from a street gang to a structured

transnational criminal organization. Mara Salvatrucha was incorporated into the Sureño

gang structure, in which Sureño gang members committed crimes and paid dues to the

powerful La eMe prison gang, also known as the Mexican Mafia, in exchange for

protection in prison. As a sign of its allegiance to La eMe, Mara Salvatrucha adopted the

Sureño color of blue and added the number 13—symbolic of M, or eme in Spanish, the

thirteenth letter of the alphabet.

       13.    The name “Mara Salvatrucha” is a combination of several slang terms. In

its most common usage, the word “Mara” is the term used in El Salvador for “gang”; the

phrase “Salvatrucha” is a combination of the words “Salva,” which is an abbreviation for

“Salvadoran,” and “trucha,” which is a slang term for “fear us,” “look out,” or “heads up.”

       14.    After gaining a foothold in California, MS-13 quickly spread to states across

the country and to the East Coast, and in particular, Virginia and Maryland, from which

the gang expanded north to states including Massachusetts and New York.



                                            5
          Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 6 of 37



       15.     Over the past two decades, the gang has continued to gain strength and

organize in El Salvador, becoming a ruthless and violent criminal enterprise that

currently maintains a stronghold in many parts of the country, and which ultimately

oversees the various branches of MS-13 that have sprung up across the United States and

in other countries.

       16.     Today, MS-13 is run by the leadership of MS-13 in El Salvador, known as

“La Ranfla.” La Ranfla establishes the policies and procedures that govern the criminal

organization. It communicates directives and orders to members of MS-13 in the United

States, including directives to be more active in killing rival gang members, directives or

“green light” orders to kill suspected informants or those disloyal to MS-13, and directives

to send money to the leadership in El Salvador and otherwise further the MS-13 criminal

enterprise.

       17.     Violence defines much of MS-13’s operations and mission. Among other

things:

               (a)    MS-13 initiates members through violence: existing members beat

               up new members for a period of 13 seconds to welcome them into the gang;

               (b)    MS-13 disciplines members through violence: those who break the

               gang’s rules are beaten for 13 or 26 seconds for minor transgressions, or face

               death for more serious offenses like cooperating with law enforcement; and

               (c)    MS-13 promotes members based on their ability and willingness to

               commit violence: becoming a “homeboy” or full member of MS-13 typically

               requires the commission of a murder.

       18.     MS-13 is organized in Massachusetts and elsewhere in the form of so-called

“cliques,” that is, smaller groups, with a leadership structure, acting under the larger

                                              6
       Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 7 of 37



mantle of MS-13 and operating in a specific region, city, or part of a city. To coordinate

hundreds of cliques made up of thousands of MS-13 members located in disparate

locations, MS-13 leadership in El Salvador has attempted to organize the criminal

organization into “programs” (for example, the “East Coast Program”). Grouping cliques

into programs creates a hierarchy that expedites the process of getting orders from

leadership in El Salvador to the street and remitting money from the street back to

leadership.

       19.    The MS-13 cliques identified as operating in Massachusetts include Sykos

Locos Salvatrucha; East Boston Locos Salvatrucha; Eastside Locos Salvatrucha; Everett

Locos Salvatrucha; Enfermos Criminales Salvatrucha; Hollywood Locos Salvatrucha;

Chelsea Locos Salvatrucha; Trece Locos Salvatrucha; and Molinos Locos Salvatrucha.

       20.    Most of the cliques in Massachusetts fall under the East Coast Program,

which also has cliques in Maryland, Virginia, New York, New Jersey, North Carolina, and

other states. The Massachusetts cliques that are not part of the East Coast Program are

generally independent (as opposed to belonging to other MS-13 programs). Even if a

clique does not fall under a particular program, that clique nevertheless falls under the

umbrella of MS-13 and follows the basic principles of MS-13, such as the need to kill rivals

and those suspected of cooperating with law enforcement.

       21.    MS-13 cliques work both independently and cooperatively to engage in

criminal activity and assist one another in avoiding detection by law enforcement. MS-13

cliques hold meetings to discuss, plan, and report on, among other things, organizational

issues; membership issues; illegal activity on behalf of MS-13; acts of violence committed

by MS-13 members against rival gang members and others with the goal of achieving



                                             7
       Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 8 of 37



control of territory; law enforcement activity against MS-13 members; and those

suspected of cooperating with law enforcement.

       22.    MS-13 cliques also often collect dues from individual members. These dues

are used to, among other things, buy “clique guns” or “clique machetes” (guns and bladed

weapons owned by the clique and generally available to any member to use in furtherance

of clique activity); assist members who are on the run or hiding from law enforcement;

and assist incarcerated members. Even if a clique does not have a regular dues schedule,

clique members are expected to share resources such as weapons and are expected to

assist fellow members to the extent possible.

       23.    MS-13 has a relatively well-established hierarchy. Depending on their sizes,

MS-13 cliques generally have two leaders: a “First Word” and a “Second Word”

(sometimes referred to as the “runner” or “runners”). The First Word is generally

responsible for running a clique and the Second Word does so in his absence. The First

Word and/or Second Word provide local guidance to clique members. Generally, once

an MS-13 member rises to the level of a leader, he is in more of a supervisory role and

does not commit as much violence personally, often instead directing lower-level

members to commit violence, including murder.

       24.    Prospective members of MS-13 are required to complete an initiation

process and then progress through the ranks: from “paro” to “chequeo” to “homeboy.”

That process starts with a “paro” or prospective member being allowed to “hang around”

with members of MS-13 and be observed by the criminal organization, sometimes for a

period of months or years. The recruitment or socialization process often includes

younger paros drinking, smoking, and socializing with members of MS-13, and transitions

over time to participation in increasingly violent criminal activity.

                                             8
        Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 9 of 37



       25.     MS-13, in Massachusetts and other states, often recruits paros at high

schools in cities with large immigrant populations from Central America.         Paros are

observed for loyalty, trustworthiness, and reliability, and slowly integrated into cliques.

Generally, paros are not given immediate access to the highest leaders or the inner-

workings of a clique. Successful paros are promoted to chequeo, where they are allowed

closer access to MS-13 members and are again observed for loyalty, trustworthiness, and

reliability.   Chequeos are required to commit increasing acts of violence and must

continue to prove their loyalty to the gang.

       26.     To become a homeboy, MS-13 members in Massachusetts typically have to

participate in a murder. The leader(s) of a clique then decide whether to promote a

chequeo to homeboy. Generally, the clique holds a meeting during which the member

being promoted is “jumped in” or “beat in” to MS-13—that is, other homeboys beat the

new member with their hands and feet while the leader counts to thirteen.

       27.     MS-13 homeboys often get tattoos (e.g., “MS,” “Mara Salvatrucha,” or

similar signifiers) to denote their gang membership.       In addition, MS-13 members

sometimes have tattoos that signify membership in a particular clique. MS-13 members

often wear blue or white clothing to signify their gang membership and have historically

worn Nike sneakers, in blue or white. MS-13 members also often wear Chicago Bulls hats

or clothing because of the similarity between the Bulls logo and the MS-13 devil’s horn

gang sign. To avoid law enforcement attention, many MS-13 members have stopped

getting tattoos and are dressing more discretely.

       28.     MS-13 embraces the principle that gang membership is for life.         Any

transgressions against the gang, real or perceived, are punishable by death.          This



                                               9
       Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 10 of 37



discipline is an essential method by which the organization controls its members and

achieves its objective—to gain as much influence and control as possible.

III.   MS-13 is Responsible for Significant Violence in Massachusetts.

       29.   Members of MS-13—the gang that each of the defendants are alleged to

belong to—have been responsible for significant violence in Massachusetts in recent

years, and numerous MS-13 members have been convicted and sentenced in this Court

over the past two years for violence committed on behalf of the MS-13 criminal enterprise.

       30.   Law enforcement’s investigations of MS-13 activities in Massachusetts

resulted in, among other things, a January 2016 indictment charging dozens of MS-13

leaders, members, and associates with violations of federal law. See United States v.

Recinos Garcia et al. (Crim. No. 15-10338-FDS) (D. Mass.) (culminating in a Fifth

Superseding Indictment in May 2017). Count Two of that case charged dozens of MS-13

members in Massachusetts with racketeering conspiracy involving murders, attempted

murders, robberies, and drug trafficking. The time-period of the MS-13 racketeering

conspiracy charged in that prior case (from an unknown period through January 2016)

overlaps with the time-period of the MS-13 racketeering conspiracy charged in the instant

case against the defendants (approximately 2006 through the present).

       31.   To date, that prior series of prosecutions has resulted in approximately 50

convictions, including dozens of MS-13 members convicted of RICO conspiracy and acts

of violence in furtherance of the MS-13 enterprise. 17 of the 50 defendants who have been

convicted as part of that series of prosecutions have also been held responsible for murder

in furtherance of the MS-13 racketeering enterprise. Numerous others have been held

responsible for attempted murder in furtherance of the MS-13 racketeering enterprise.



                                            10
      Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 11 of 37



      32.    A summary of the murders committed by MS-13 members in Massachusetts

in recent years, and sentencings of MS-13 members in this Court over the past year, show

the dangers posed by members of the gang that the defendants belong to:

             (a)    October 2014 Murder of Katerin Gomez. A single mother of three
                    staying at a domestic violence shelter was shot in the head and killed
                    by a bullet intended for a rival gang member. An MS-13 member in
                    a dispute with a gang rival on the street outside fired the fatal shot.

                       i.   MS-13 member Hector Ramires a/k/a “Cuervo,” who fired the
                            gun, was convicted of RICO conspiracy, held responsible for
                            this murder, and sentenced to 324 months in prison on April
                            11, 2018.

                      ii.   MS-13 member Brayan Galicia Barillas a/k/a “Chucky,” who
                            provided the gun, was convicted of RICO conspiracy, held
                            responsible for this murder, and sentenced to 264 months in
                            prison on March 22, 2018.

             (b)    December 2014 Murder of Javier Ortiz. A patron at an after-hours
                    beer house was shot and killed by an MS-13 member who believed
                    the victim was a gang rival who had disrespected him. A second
                    victim, who was not involved in gang activity, was also shot, but
                    survived.

                       i.   MS-13 member Hector Enamorada a/k/a “Vida Loca,” who
                            fired the weapon, was convicted of RICO conspiracy, held
                            responsible for this murder, and sentenced to life in prison on
                            October 2, 2018.

                      ii.   MS-13 member Noe Salvador Perez Vasquez a/k/a “Crazy,”
                            who provided material support, was convicted of RICO
                            conspiracy, held responsible for this and another murder, and
                            sentenced to life in prison on July 17, 2018.

                     iii.   MS-13 member Luis Solis Vasquez, a/k/a “Brujo”, who
                            provided material support, was convicted of RICO conspiracy,
                            held responsible for this murder, and is awaiting sentencing.

             (c)    July 2015 Murder of Jose Aguilar Villanueva. A 16-year-old boy who
                    MS-13 members incorrectly believed had been cooperating with law
                    enforcement was lured to a public park in Lawrence, Massachusetts,
                    and stabbed to death.

                       i.   MS-13 member Noe Salvador Perez Vasquez a/k/a “Crazy,”
                            who planned and encouraged the murder, was convicted of

                                            11
Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 12 of 37



                   RICO conspiracy, held responsible for this and another
                   murder, and sentenced to life in prison on July 17, 2018.

             ii.   MS-13 member Josue Alexis de Paz a/k/a “Gato,” who
                   stabbed the victim, was convicted of RICO conspiracy, held
                   responsible for this murder, and is awaiting sentencing.

            iii.   MS-13 member Oscar Noe Recinos Garcia a/k/a “Psycho,”
                   who provided material support for this murder, was convicted
                   of RICO conspiracy, held responsible for this murder, and
                   sentenced to 276 months in prison on September 6, 2018.

             iv.   MS-13 member Jose Andrade a/k/a “Inocente,” who helped
                   plan the murder, was convicted of RICO conspiracy, held
                   responsible for this murder, and sentenced to 268 months in
                   prison on November 5, 2018.

      (d)   September 2015 Murder of Wilson Martinez. A 15-year-old boy who
            MS-13 members believed was associated with a rival gang was lured
            to Constitution Beach in East Boston under pretense of meeting a girl
            for a date, stabbed dozens of times, and left to die.

              i.   MS-13 member Edwin Gonzalez a/k/a “Sangriento,” was
                   convicted of RICO conspiracy, held responsible for this and
                   another murder, and sentenced to life in prison just yesterday,
                   November 27, 2018.

             ii.   MS-13 member Carlos Melara a/k/a “Chuchito” a/k/a
                   “Criminal” was convicted of RICO conspiracy, held
                   responsible for this murder, and sentenced to 432 months in
                   custody on October 1, 2018.

            iii.   MS-13 member Henry Jose Parada Martinez a/k/a “Street
                   Danger” was convicted of RICO conspiracy, held responsible
                   for this murder, and is awaiting sentencing.

             iv.   MS-13 member Rene Mejia Flores a/k/a “Gasper” a/k/a
                   “Linser” was convicted of RICO conspiracy, held responsible
                   for this murder, and is awaiting sentencing.

      (e)   September 2015 Murder of Irvin de Paz. A 15-year-old boy who MS-
            13 members believed was associated with a rival gang was stabbed to
            death in broad daylight and murdered on a public street.

              i.   MS-13 member Joel Martinez a/k/a “Animal” was convicted
                   of RICO conspiracy, held responsible for this murder, and
                   sentenced to 480 months in prison on May 21, 2018.


                                   12
      Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 13 of 37



             (f)    January 2016 Murder of Christofer de la Cruz. A 16-year-old boy who
                    MS-13 members believed was associated with a rival gang was lured
                    to East Boston under pretense of meeting a girl for a date, stabbed
                    dozens of times by three MS-13 members and shot at by a fourth, and
                    left to die on a public street.

                      i.   MS-13 member Edwin Gonzalez a/k/a “Sangriento” was
                           convicted of RICO conspiracy, held responsible for this and
                           another murder, and sentenced to life in prison just yesterday,
                           November 27, 2018.

                     ii.   MS-13 member Edwin Diaz a/k/a “Demente” was convicted of
                           RICO conspiracy, held responsible for this murder, and
                           sentenced to 420 months in prison on August 20, 2018.

                    iii.   MS-13 member Jairo Perez a/k/a “Seco” was convicted of
                           RICO conspiracy, held responsible for this murder, and
                           sentenced to 420 months in prison on September 14, 2018.

                     iv.   MS-13 member Rigoberto Mejia a/k/a “Ninja” was convicted
                           of RICO conspiracy, held responsible for this murder, and
                           sentenced to 330 months in prison on September 12, 2018.

      33.    These recent murders in Massachusetts are consistent with MS-13’s core

principles and mission: to attack and murder suspected gang rivals, and to attack and

murder those suspected of cooperating with law enforcement.

IV.   The Defendants are Members of the Sykos Locos Salvatrucha, a
      Violent MS-13 Clique Operating in Massachusetts.

      34.    The FBI Task Force’s ongoing investigations into MS-13, and information

provided by law enforcement partners such as MSP and HSI, make clear that MS-13 is a

continuing criminal enterprise in Massachusetts and MS-13 cliques continue to operate

in Massachusetts. One such clique is the Sykos Locos Salvatrucha (“Sykos”) clique.

      35.    In recent months, one or more confidential informants identified each of

the six defendants as being members of the Sykos clique operating in Massachusetts:




                                           13
      Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 14 of 37



      Erick Lopez Flores, a/k/a Mayimbu (“LOPEZ” or “MAYIMBU”);
      Henri Salvador Gutierrez, a/k/a Perverso (“SALVADOR” or “PERVERSO”);
      Eliseo Vaquerano Canas, a/k/a Peligroso (“VAQUERANO” or “PELIGROSO”);
      Jonathan Tercero Yanes, a/k/a Desalmado (“TERCERO” or “DESALMADO”);
      Marlos Reyes, a/k/a Silencio (“REYES” or “SILENCIO”); and
      Djavier Duggins, a/k/a Haze (“DUGGINS” or “HAZE”).

      36.    The associational relationship between these individuals is also supported

by law enforcement surveillance, recordings of the alleged co-conspirators, evidence

obtained through search warrants and other means, and a review of other criminal acts

involving members of the conspiracy.

      37.    For example, on July 30, 2018, officers from the Peabody Police

Department received a report that a hotel manager at the Newbury Street Inn had located

a firearm in Room 5 after a guest had left. Officers spoke to the manager who advised

that LOPEZ had rented the room on July 29, 2018. During the process of cleaning the

room, hotel personnel found a firearm tucked under the mattress. On August 1, 2018, law

enforcement responded and observed a Honda CRV [owned and operated by LOPEZ]

return to the hotel parking lot.       LOPEZ was in the vehicle with SALVADOR,

VAQUERANO, and a juvenile who is believed to be an MS-13 member. During a search

of the vehicle, officers located a bag containing a Ruger 9 millimeter handgun with an

obliterated serial number loaded with five rounds of ammunition. LOPEZ, SALVADOR,

VAQUERANO, and the juvenile were arrested and charged with state firearms offenses

for the firearm in the hotel room and the firearm in the vehicle. They have remained in

state custody since August 1, 2018. Although the current indictment does not charge them

with firearm offenses, the fact that LOPEZ, SALVADOR, and VAQUERANO have been

charged with firearm offenses adds to the danger they pose to the community.




                                          14
      Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 15 of 37



      38.    The FBI Task Force obtained warrants to search the phones seized during

the August 1, 2018 stop, which revealed additional evidence of the defendants being MS-

13 members. For example, here are four of the defendants making MS-13 gang signs.




      L to R: TERCERO, [redacted], LOPEZ, [redacted], REYES, VAQUERANO.

      39.    Importantly, over the past month, incriminating statements made by one of

the defendants have confirmed the MS-13 gang membership of each of the six defendants.

Specifically, on October 29, 2018, while in custody on the state firearm offense mentioned

above, SALVADOR [PERVERSO] engaged in a conversation with a fellow inmate that was

captured on audio recording. Not knowing that his statements were being recorded,

SALVADOR [PERVERSO] admitted to his own membership in the MS-13 criminal

enterprise, and further confirmed the MS-13 membership of LOPEZ [MAYIMBU],

VAQUERANO [PELIGROSO], TERCERO [DESALMADO], REYES [SILENCIO], and

DUGGINS [HAZE] (i.e., each of the defendants).




                                           15
      Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 16 of 37



      40.    On the October 29, 2018 recording, SALVADOR [PERVERSO] discussed,

among other things, information about the leadership structure of the Sykos clique.

SALVADOR [PERVERSO] stated that co-defendants DUGGINS [HAZE] and LOPEZ

[MAYIMBU] were the “First Word” and “Second Word” (i.e., leaders of the clique): 1

      CW:           But who has First Word, HAZE or MAYIMBU or SHADOW?

      PERVERSO: HAZE.

      CW:           HAZE. Why did MAYIMBU get Second Word?

      PERVERSO: Because DELINCUENTE gave it to him.

      41.    As further described below, in this October 29, 2018 recording, PERVERSO

also discussed at length the murder of a teenage boy named Herson Rivas, a/k/a “Smiley,”

describing in detail how the members of the Sykos clique lured and murdered Rivas by

stabbing and hacking him to death. PERVERSO expressly stated that VAQUERANO

[PELIGROSO], REYES [SILENCIO], and TERCERO [DESALMADO] joined him in

stabbing the victim to death while LOPEZ [MAYIMBU] was present and assisted by

throwing Rivas to the ground as the others took turns stabbing the victim.

V.    The Murder of 17-year-old Herson Rivas.

      42.    On August 2, 2018, law enforcement officers responded to Henry Avenue

Playground in Lynn, Massachusetts, where a civilian witness had come upon the dead

body of a young boy lying in a wooded area. Based on the condition of the body, it

appeared that the victim had been murdered a few days prior to the finding of the body.




1     The inmate that SALVADOR was speaking to is referenced herein as a cooperating
witness or CW. The discussion between SALVADOR and CW was largely in Spanish. The
English translation of that recording has not been finalized, but I have reviewed a rough
summary and draft transcript of parts of that recording.

                                           16
      Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 17 of 37



       43.    The victim has been identified as Herson Rivas, a/k/a “Smiley,” a 17-year-

old boy. An autopsy by the Office of the Chief Medical Examiner concluded that the cause

of Herson Rivas’s death was sharp force injuries to the head, neck, torso, and extremities,

and blunt force injuries to the head. The victim suffered dozens of sharp force wounds

consistent with a stabbing. The manner of death was ruled a homicide.

       44.    The investigation has revealed that Rivas was a “paro” who belonged to the

Sykos clique of MS-13 (i.e., the same clique as the six defendants charged in this case).

Based on my training and experience, I am aware that members of MS-13 sometimes

murder fellow gang members who are suspected of cooperating with law enforcement.

       45.    The investigation into the murder has revealed that on or about July 30,

2018, SALVADOR [PERVERSO], VAQUERANO [PELIGROSO], REYES [SILENCIO],

TERCERO [DESALMADO], LOPEZ [MAYIMBU] and a juvenile picked up Rivas in a car

driven by LOPEZ and drove him to a park in Lynn, where the group murdered Rivas.

       46.    In addition to other evidence gathered by law enforcement against the

charged defendants, the October 29, 2018 jailhouse recording involving SALVADOR

[PERVERSO] contains significant evidence in the defendant’s own words about the

group’s participation in this murder. PERVERSO describes not only who the group

murdered and why, but describes in detail how the group stabbed and hacked the teenage

victim to death.

       47.    On the recording, PERVERSO confirmed that the person that he and other

members of the Sykos clique murdered was Herson Rivas a/k/a Smiley:

       PERVERSO: What was that son of a bitch’s name… SMILEY. His
                 name was HERSON.

       CW:           What?


                                            17
      Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 18 of 37



      PERVERSO: HERSON. That’s what he’s called.

      48.    On the recording, PERVERSO stated that the clique murdered Smiley

because they believed he was cooperating with law enforcement:

      CW:           So, and the boy that you guys killed at the park in Lynn, why
                    did you kill him?

      PERVERSO: Because the guy was working with the cops, dog.

In my experience, murdering suspected cooperators is a key operating principle of MS-

13 and consistent with what I have known other MS-13 cliques to attempt.

      49.    Among other things, PERVERSO stated that when the group formed the

belief that Smiley was cooperating, PELIGROSO [VAQUERANO] and others were furious

and wanted to “dice” the victim:

      PERVERSO: Fuck, dude! Ay papa! PELIGROSO, dog, was so furious
                he even turned red! Some [UI.] We wanted to dice
                him, dude.

      50.    PERVERSO stated that once they took Rivas to the park to murder him, the

group did not confront Rivas about their suspicions, choosing rather to murder him based

upon their belief he was cooperating with law enforcement. PERVERSO further stated

that Rivas did not figure out he was being lured to his death because he was high. Upon

information and belief, the postmortem toxicology report indicated a positive result for

the presence of cannabinoids in Rivas’s system, further corroborating these statements:

      PERVERSO: The guy was high. He didn’t find out.

      CW:           So you guys didn’t confront him about it at all?

      PERVERSO: No, we didn’t confront him at all, what for. He must have
                thought that we hadn’t found out.

      51.    PERVERSO described in detail how he and LOPEZ [MAYIMBU],

VAQUERANO [PELIGROSO], REYES [SILENCIO], TERCERO [DESALMADO], and the

                                           18
      Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 19 of 37



juvenile lured and then murdered Rivas at the park, including how multiple MS-13

members stabbed the victim multiple times using large knives.

      52.    Among other things, PERVERSO described how PELIGROSO and

PERVERSO had a bet on who would stab Rivas first.          According to PERVERSO,

PELIGROSO struck Rivas before PERVERSO, but SILENCIO was the first to stab Rivas

after receiving a signal from MAYIMBU. The recording suggests that PERVERSO had no

fear of committing murder but was primarily concerned with ensuring that his fellow

MS-13 members would not be the first to stab the victim:

      CW:           Who was the guy you made the bet with?

      PERVERSO: With PELIGROSO, dude. That dude beat me [won], dude.

      …

      CW:           So who was the first to stab him?

      PERVERSO: The bet was who would be the one to stab first, but it
                was PELIGROSO who threw it. But SILENCIO, dude, UI
                more son of a bitch than SILENCIO, dude.

      …

      PERVERSO: And he had a knife like this, dude! It was a kitchen knife, but
                when it’s UI, it’s about like this, two fingers thick.

      CW:           Uh-huh.

      PERVERSO: I was bullshit. I didn’t have a knife in my hand yet, dude.
                … I was scared that the other dudes would stab him
                first!

      …

      PERVERSO: … I see SILENCIO, when he says to MAYIMBU…

      CW:           He signaled him?

      PERVERSO: SILENCIO motioned to him, asking him if he could
                attack him yet, he asked MAYIMBU. “This dude beat
                me!” I said. Then I heard, “Ay, ay, ay!”

                                          19
      Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 20 of 37



      CW:           Who stabbed him?

      PERVERSO: SILENCIO. “Hey, that son of a bitch beat me to it!
                Son of a bitch, you got ahead of me!” I said to him.

      53.    On the recording, PERVERSO also described how Rivas was good friends

with PELIGROSO and how Rivas screamed for his friend to help when the group started

stabbing him. Rivas then tried to run for his life, but MAYIMBU threw him to the ground,

and the group continued to stab him:

      PERVERSO: … That son of a bitch boy really loved PELIGROSO.

      …

      PERVERSO: And that boy, dude, looked at PELIGROSO, because
                PELIGROSO was the one that had lured the boy out,
                and he was saying, “PELI, PELI, PELI, PELI, help
                me, PELI, PELI!” he cried out like that. And the son of
                a bitch was going to run from us. “Bullshit, son of a bitch,” he
                said, and he kicked him immediately and smacked him once
                in the ass, boom! He was down, dude!

      CW:           MAYIMBU smacked him?

      PERVERSO: Uh-huh, and the son of a bitch fell. He sat down, like
                this. I had the knife in my hand, but the dude only had
                that one stab wound that the dude had stabbed him, dude. So
                I grabbed a stick and I knock him down. Oh, dude, so when
                I was about to go like this, dude, I see the dude,
                PELIGROSO, was already there, like he was
                chopping wood, the fucking dude, Bang! Bang!
                Bang! Bang! Bang! Bang! like that. It was the knife he
                had, one of those son of a bitch knives. It was like this big,
                doggie. It was about this big, and the fucking tip was
                like this, turned up, like this. Like the tip of a ‘Tunca’
                [small machete in El Salvador] turned up. The knife
                was like this big, like this big knife, like this, dude, in his big
                arms, the son of a bitch, UI. And I, dog, I go and strike
                him in the ribs, dude! Bam!

      54.    In addition to describing how PELIGROSO was hacking the victim with a

machete as if “chopping wood,” PERVERSO also described how PERVERSO stabbed the

victim with such force that the knife he was using became warped, and further described

                                           20
      Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 21 of 37



how PELIGROSO also damaged his knife because he was striking the victim on the skull

and was “dicing” the victim “as if he were a cow”:

      CW:           You stabbed him hard?

      PERVERSO: Yes. Straight into his ribs, dude. And when I pulled
                out the knife, it was warped. The son of a bitch was
                warped. Not just on the tip, but it came out kind of twisted.
                It warped, the son of a bitch.

      CW:           So, it warped when you UI.

      PERVERSO: When I stabbed him, it came out. And PELIGROSO, dude,
                he was dicing him as if he were a cow, that fucker!
                The knife PELIGROSO had, dude, looked like a saw
                now, dude. It broke, the son of a bitch, on the cutting
                edge. It was warped. Because he was hitting him
                right on the skull, Clang! Clang! Clang! Clang! and he
                only had one knife cut here, and he had already stabbed him,
                and this dude, from the other side, had stabbed him like this.
                And PELIGROSO hitting him on the head, and the
                boy, the son of a bitch, was like “PELI, PELI, PELI,
                PELI, PELI, PELI!”

      CW:           And didn’t the son of a bitch try to get up?

      PERVERSO: No, dude, how could he get up? We had the son of a bitch
                surrounded. And he thought that PELI would UI, but
                he was the one that stabbed him the most times!

      55.    PERVERSO then described how PERVERSO, PELIGROSO, SILENCIO, and

DESALMADO took turns stabbing and hacking the victim with knives/machetes, and

PERVERSO is captured on tape laughing about the victim being stabbed to death:

      PERVERSO:       “PELI, PELI, PELI, PELI!,” while the dude was
                      laughing his head off, dude. Because PELIGROSO
                      was killing him. And I was stabbing him with the
                      knife, dog. There where I was stabbing him, dude
                      UI. DESALMADO and SILENCIO were stabbing the
                      knife right through him, bringing it down like this,
                      dude. Bang, bang, bang, bang!
      …



                                            21
      Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 22 of 37



      PERVERSO:       He had that and was stabbing him here, but the boy was
                      covered in blood, and they stabbed him! [Bursts
                      out laughing.]

                      … So the ones that stabbed him were me,
                      PELIGROSO, DESALMADO, and SILENCIO, dude.
                      We were the ones that stabbed him, dude.

      56.    After stabbing the victim multiple times, the group left Rivas in the park to

die (with the body not being recovered until three days later):

      CW:           And did you guys just leave the boy lying there?

      PERVERSO: We left the son of a bitch lying there, dude.

PERVERSO stated that he took the victim’s phone after the murder and dumped it: “I

took his phone and broke it and I went to dump it at the ocean over there

in Lynn.”

      57.    In addition to describing the roles of the first five defendants—MAYIMBU

[LOPEZ],    SALVADOR       [PERVERSO],      VAQUERANO        [PELIGROSO],      TERCERO

[DESALMADO], and REYES [SILENCIO]—in the murder of Rivas, SALVADOR

[PERVERSO] also described how the sixth defendant—DUGGINS [HAZE]—was an

accessory after the fact by helping the group check whether any cameras caught them

committing the murder:

      CW:           Were there cameras there? Did you check?

      PERVERSO: At the entrance to the park, there’s a fence and there is a sign that
                has a photo of a camera. There’s a photo of a camera, like saying
                that the park is protected with cameras. Afterwards, I started to
                think about that. Later, HAZE went to look and the dude
                didn’t see cameras in the park…

      58.    In addition to the numerous admissions by SALVADOR [PERVERSO] and

statements made by him about his co-conspirators, the investigation has also uncovered

significant evidence corroborating the defendants’ membership in the charged MS-13

                                            22
      Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 23 of 37



conspiracy. For example, based on a statement by SALVADOR [PERVERSO] to the CW

that two large knives used to murder Rivas were stored in a hidden area in the ceiling of

a residence associated with VAQUERANO [PELIGROSO], law enforcement searched a

home in Chelsea. Hidden in a ceiling, consistent with PERVERSO’s description of their

location, agents seized two large knives:




                                            23
      Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 24 of 37



The knife with the black handle appears to have a damaged blade, which is consistent with

statements by SALVADOR [PERVERSO] on the October 29, 2018 recording that

VAQUERANO [PELIGROSO] damaged the blade of his large knife with the forceful

strikes on the victim’s head and body.

      59.    Law enforcement also found blue and white clothing indicative of MS-13

gang membership:




      60.    In the same hidden ceiling area where the FBI found two large knives where

SALVADOR [PERVERSO] had stated to the CW the murder weapons would be, agents

also found additional MS-13 clothing, including a blue jersey that says MS 13 on the front,

and has the name PELIGROSO [the gang name of VAQUERANO] on the back:




                                            24
      Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 25 of 37




      61.    Law enforcement recently also searched the residence of LOPEZ

[MAYIMBU] in Lynn, Massachusetts. At the residence, law enforcement found various

items indicative of his MS-13 membership, including numerous blue and white hats,

including hats bearing the Chicago Bulls logo associated with MS-13, as well as a tattooing

kit with an MS-13 logo:




      62.    Law enforcement also seized two large knives at the LOPEZ residence

consistent with the types of weapons used by MS-13 members:




                                            25
      Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 26 of 37




      63.    Law enforcement has also uncovered additional evidence corroborating the

gang membership of LOPEZ, SALVADOR, VAQUERANO, TERCERO, REYES, and

DUGGINS, and the involvement of LOPEZ, SALVADOR, VAQUERANO, TERCERO, and

REYES in the murder of Rivas. The investigation is ongoing.

VI.   Each of the Defendants Committed this Offense After Either
      Committing a Prior Felony, Entering the United States Unlawfully, or
      Being Released from Immigration Custody.

      64.    Upon information and belief, each of the six defendants charged in this case

either committed a prior felony (LOPEZ and DUGGINS) and/or is in the United States

unlawfully (VAQUERANO, TERCERO, and REYES) and/or committed the offense after

being release from immigration custody (SALVADOR or TERCERO). SALVADOR and

TERCERO had both been arrested by immigration officers within the past year. It is my

understanding that HSI sought their detention and removal from the United States based

on, among other things, information provided by BRIC and HSI indicating that they were

MS-13 gang members who posed a threat to the public. SALVADOR had his status

adjusted and was released, and TERCERO was granted bail and obtained release, prior to

their involvement in the July 2018 murder.

                                          26
      Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 27 of 37



          Henri SALVADOR Gutierrez a/k/a PERVERSO

          65.   Based on documents received from HSI, SALVADOR is a native and citizen

of El Salvador who was initially apprehended by U.S. Border Patrol after having entered

the United States illegally on or about June 17, 2014. Since his unlawful arrival in the

United States, SALVADOR has been through numerous immigration proceedings, and

has been in and out of custody. On June 22, 2018, barely a month before he murdered

Rivas (as he admitted on tape), SALVADOR had his immigration status adjusted by a

federal immigration judge and SALVADOR was released from custody.

          66.   I have reviewed some of the paperwork relating to SALVADOR’s removal

and immigration proceedings. Among other things, I have reviewed a copy of the June

22, 2018 decision of the immigration judge adjusting SALVADOR’s immigration status

and releasing him from custody. The decision summarizes testimony by SALVADOR at

his immigration proceedings as well as numerous exhibits submitted at this hearing by

both SALVADOR’s counsel as well as counsel for the Department of Homeland Security.

It is my understanding that the Department of Homeland Security was seeking to remove

SALVADOR from the United States based on his unlawful status and a threat to public

safety.

          67.   Among other things, HSI and Boston Police’s Boston Regional Intelligence

Center (“BRIC”) had verified SALVADOR as a member of MS-13. Other information

shared by HSI during the hearing included SALVADOR having been seen associating with

other verified members of MS-13, SALVADOR having a tattoo commonly associated with

MS-13, and SALVADOR being arrested multiple times for carrying large knives or

machetes, which are weapons commonly associated with MS-13. Notwithstanding the



                                            27
     Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 28 of 37



above, it is my understanding that the immigration judge adjusted SALVADOR’s status

and released SALVADOR based on, among other things, the testimony of SALVADOR:

             (a)    In response to the allegations of MS-13 membership, the decision

      summarizes SALVADOR’s testimony as follows: “The respondent is not a member

      of MS-13 and is not a member of any other gang. He would not join a gang because

      he does not like them and neither does his family.”

             (b)    In response to evidence provided by the Department of Homeland

      Security about SALVADOR having a “503” tattoo that is associated with MS-13,

      SALVADOR stated that this was simply the area code of El Salvador and he was

      not in a gang but got the tattoo out of love for his country of origin.

             (c)    In response to evidence about SALVADOR wearing gang colors or

      logos associated with MS-13, SALVADOR testified that he had a blue and white

      bandana because it was the color of his favorite soccer team and he wore a Chicago

      Bulls hat because he liked the hat.

             (d)    In response to his October 2015 arrest for carrying a knife at a local

      high school, SALVADOR indicated that this was the first time he had ever carried

      a knife, he never threatened to use the knife on anyone, and he never harmed

      anyone with the knife.

             (e)    SALVADOR claimed that he carried a knife because he felt

      threatened. SALVADOR’s counsel presented evidence about how he suffered from

      a significant learning disability and lacked independent decision making, and the

      court noted that, “on cross-examination, the respondent [SALVADOR] was unable

      to tell DHS counsel what he would do with the knife if he felt threatened.”



                                            28
      Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 29 of 37



             (f)    In response to his June 2016 arrest for carrying a large knife in

      Chelsea, SALVADOR claimed that he was carrying the knife because he was

      bringing it home from work to cut things around the house.

             (g)    In response to his July 2016 arrest for carrying a machete in Boston,

      SALVADOR claimed that he was carrying the machete for a friend who lied to him

      and told him that the friend needed a machete to chop wood at his house to grill.

             (h)      SALVADOR also testified that he had not carried a weapon since

      his last arrest in July 2016 and testified that he wanted to live a peaceful life.

      68.    Based on the October 29, 2018 jailhouse recording of SALVADOR

[PERVERSO], it appears that SALVADOR misled the immigration court when he

obtained his release and an adjustment to his immigration status a little more than a

month before he and five other MS-13 members murdered Rivas.

      69.    For example, contrary to his testimony to the immigration court stating he

was not an MS-13 member as alleged by the Department of Homeland Security,

SALVADOR [PERVERSO] admitted on the recording that he was an MS-13 member and

had been “jumped in” a few years ago:

             CW:           How old were you when you were jumped in?

             PERVERSO: About 16.

      70.    Based on my experience investigating MS-13 cases, I am aware that being

“jumped in” as a homeboy of MS-13 in Massachusetts generally requires the commission

of a murder. Accordingly, the recording suggests that even prior to his commission of the

murder of Rivas in July 2018, SALVADOR had committed a murder or significant other

act of violence on behalf of MS-13. Indeed, SALVADOR makes reference on the recording



                                            29
      Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 30 of 37



to having “done another thing,” which based on the context and content of the discussion,

I believe is a reference to a prior murder that SALVADOR had committed.

       71.    Based on my experience, I also believe SALVADOR has tattoos indicative of

his membership in MS-13, including the “503” tattoo that SALVADOR told the

immigration judge was simply a reflection of his love for his country of origin. In addition

to the “503” tattoo, SALVADOR also has a large MS-13 tattoo across his torso, although I

do not know when he received that tattoo. It is my understanding that only MS-13

homeboys (i.e., individuals who have committed a murder or other significantly violent

act) are permitted to get tattoos indicating their membership in the gang:




       72.    On the October 29, 2018 recording, SALVADOR also discusses how he has

a brother who is an MS-13 member and he further discusses numerous other members of

MS-13 operating in Massachusetts, including multiple MS-13 members convicted of

racketeering in Massachusetts over the past two years.

       73.    The recording also indicates that SALVADOR’s statements during his

immigration proceedings in response to his multiple arrests for possessing large knives

or machetes, including statements that he had never used a knife before to attack anyone,



                                            30
      Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 31 of 37



were false. For example, SALVADOR expressly admitted to another attempted murder

where SALVADOR stabbed someone while a fellow MS-13 member shot at the victim:

       PERVERSO: And that dude [fellow MS-13 member] went and shot him a
                 seed [bullet] in the feet. I went and began stabbing him, dude.
                 The son of a bitch didn’t die, dog.
       …

       PERVERSO: … We went, dude, and stabbed him and we thought we had
                 taken him. He didn’t die, dude.…
       …

       CW:           How long ago was that?

       PERVERSO: That was around 2015, dog, 2014. 2015, dog.

       74.    Based on his own statements, as summarized above, SALVADOR

[PERVERSO] has been an MS-13 member for multiple years and has committed multiple

acts of violence in furtherance of the MS-13 enterprise during that time, including the July

2018 murder of 17-year-old Herson Rivas.

       Jonathan TERCERO Yanes a/k/a “DESALMADO”

       75.    Based on documents received from HSI, TERCERO is a native and citizen

of El Salvador who entered the United States illegally on or about June 1, 2014.

       76.    I am informed by HSI that, as in the case of SALVADOR, TERCERO had

previously been arrested by immigration officers but was released or had his status

changed prior to the murder of Rivas. Specifically, on or about October 11, 2017, HSI

agents arrested TERCERO in East Boston because he had been verified as an MS-13 gang

member and was deemed by HSI to be a threat to public safety. As in SALVADOR’s case,

both the BRIC and HSI had information indicating that SALVADOR was a member of

MS-13. This information was shared during his immigration proceedings. On or about




                                            31
      Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 32 of 37



November 8, 2017, TERCERO was granted bond, and it is my understanding that he

shortly thereafter paid the bond and was released from custody.

      77.    In addition to the statements on the SALVADOR recording and other

evidence regarding his gang membership, TERCERO is a self-admitted member of MS-13

based on statements made during a prior interaction with local police. Law enforcement

has also documented TERCERO associating with other known MS-13 gang members and

associates, including with LOPEZ and REYES.

      78.    TERCERO has an open case pending in East Boston District Court following

a June 2018 arrest for assault by means of a dangerous weapon and carrying a dangerous

weapon. This arrest stemmed from an incident on June 2, 2018 where TERCERO and

another known MS-13 member allegedly threatened a group of Hispanic males by

showing gang signs and yelling, “we’re gonna fuck you up, MS-13 for life, we’re MS who

are you?”

      79.    In the weeks following the murder, officers from ICE Enforcement and

Removal Operations (“ERO”) located and arrested TERCERO on immigration charges,

and it is my understanding that he is currently in custody pending removal from the

United States.

      Erick LOPEZ Flores a/k/a MAYIMBU

      80.    Based on information provided by one or more confidential informants and

based on the recorded statements of SALVADOR, LOPEZ is a homeboy and one of the

leaders of the Sykos clique. Although he is a citizen of the United States, LOPEZ spent

significant time in El Salvador when he was younger. The evidence against LOPEZ

includes LOPEZ admitting to and discussing his MS-13 membership on a recording made

by a confidential informant.

                                          32
      Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 33 of 37



      81.    Consistent with his status as a homeboy of MS-13 and a member of the

Sykos or SLS clique, LOPEZ has multiple MS-13 tattoos, including large M and S tattoos

on his forearms, along with a Sykos clique tattoo on his inner arm.




      82.    Since on or about August 1, 2018, LOPEZ has been in state custody following

his arrest on state firearm charges after he was stopped with VAQUERANO, SALVADOR,

and a juvenile MS-13 member.

      83.    LOPEZ has prior criminal convictions for assault and battery by means of a

dangerous weapon and threats in 2013 (Lynn District Court, Case No. 1313cr00716), and

negligent operation of a motor vehicle in 2017 (Chelsea District Court, Case No.

17cr02471). According to the police report of the 2013 incident, an MS-13 associate of

LOPEZ rented a room in an apartment. The husband and wife who rented the room to

the MS-13 member asked LOPEZ and the other MS-13 members to stop drinking and

using drugs inside the apartment. LOPEZ and the other MS-13 members beat and kicked

the husband and wife and threatened to kill them if they called the police.




                                           33
      Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 34 of 37



      Eliseo VAQUERANO Canas a/k/a “PELIGROSO”

      84.    Based on documents received from HSI, VAQUERANO [PELIGROSO] is a

native and citizen of El Salvador who entered the United States on a tourist visa on

December 2, 2016 with lawful permission to remain until June 1, 2017. He is in the United

States unlawfully now, having overstayed his visa by over a year.

      85.    Since on or about August 1, 2018, VAQUERANO [PELIGROSO] has been in

custody following his arrest on state firearm charges after he was stopped with LOPEZ

[MAYIMBU], SALVADOR [PERVERSO], and a juvenile MS-13 member.

      86.    VAQUERANO was seen by law enforcement with other known MS-13

members and associates at a known MS-13 hangout in Chelsea. VAQUERANO is also

active on social media sites posting pictures of MS-13 related paraphernalia and

commenting on MS-13 related photos.

      87.    Based on information provided by one or more confidential informants,

VAQUERANO is a homeboy in MS-13. Consistent with his status as an MS-13 homeboy,

VAQUERANO has an MS-13 tattoo on his chest.




                                           34
      Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 35 of 37



      Marlos REYES a/k/a “SILENCIO”

      88.     Based on documents received from HSI, REYES is a native and citizen of El

Salvador who illegally entered the United States on or about March 10, 2014. Earlier this

month, HSI agents located and arrested REYES on immigration charges, and it is my

understanding that he is currently going through removal proceedings.

      89.     In addition to the statements on the SALVADOR recording and other

evidence regarding his gang membership, REYES is a self-admitted member of MS-13

based on statements made during a prior interaction with local police.

      90.     Law enforcement has documented REYES associating with other known

MS-13 gang members and associates, including on July 20, 2018, approximately ten days

before the murder of Rivas, when REYES was observed with LOPEZ and TERCERO.

      91.     REYES is also active on social media sites posting MS-13 related photos,

including photos of himself making MS-13 gang signs and wearing MS-13 related apparel.

      Djavier DUGGINS a/k/a HAZE

      92.     Djavier DUGGINS a/k/a “HAZE” is a homeboy and leader of the Sykos

clique, as indicated by recordings and information from one or more confidential

informants.

      93.     DUGGINS has been convicted for a number of violent felonies, including

the following:

              (a)   A 2012 conviction for armed assault with intent to murder and

      assault and battery by means of a dangerous weapon resulting in serious bodily

      injury (Essex Superior Court, Case No. 1277CR00699). DUGGINS was sentenced

      to four and one-half years in state prison for this crime. According to available

      reports, DUGGINS and another member of MS-13 targeted the victim, who they

                                           35
      Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 36 of 37



      believed to be a rival gang member, and repeatedly stabbed the victim numerous

      times until they were chased off by a concerned citizen. The victim suffered life-

      threatening injuries.

             (b)    A 2009 conviction for carrying a dangerous weapon, assault and

      battery, and assault by means of a dangerous weapon (East Boston District Court,

      Case No. 0905CR00809).        DUGGINS initially received a 1 year suspended

      sentence, but violated the terms of his probation and appears to have been

      committed to the house of correction. According to the police report for this

      incident, DUGGINS punched a former MS-13 member and chased him with a

      machete, allegedly because the victim had left the gang.        During booking,

      DUGGINS admitted to being a member of MS-13.

      94.    Consistent with his status in the gang, and based on my review of prior

booking photographs, DUGGINS has tattoos confirming his membership in both MS-13

and the Sykos clique.




                                          36
Case 1:18-cr-10450-MLW Document 11-1 Filed 11/28/18 Page 37 of 37
